Filed 8/14/20




                           CERTIFIED FOR PUBLICATION


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIFTH APPELLATE DISTRICT

 In re DAVID C., a Person Coming Under the
 Juvenile Court Law.

 THE PEOPLE,                                                       F079739

          Plaintiff and Respondent,                       (Super. Ct. No. JJD070964)

                  v.
                                                                 OPINION
 DAVID C.,

          Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Tulare County. Hugo J. Loza,
Judge.
         Joseph M. Ahart, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Michael A. Canzoneri and
George M. Hendrickson, Deputy Attorneys General, for Plaintiff and Respondent.
                                         -ooOoo-
          David C. (minor) was adjudged a ward of the juvenile court for crimes he
committed when he was 11 years old. A subsequent statutory amendment changed the
minimum age for juvenile court delinquency jurisdiction to 12 years. We hold the
juvenile court’s jurisdiction over minor terminated, by operation of law, when that
amendment went into effect. While we conclude that, under the procedural posture of
this case, minor is not entitled to dismissal of the proceedings, including the original
charges and wardship determination, that occurred prior to January 1, 2019, we also
conclude the juvenile court now lacks jurisdiction to adjudicate the alleged violations of
probation that occurred after the amendment’s effective date.
                                PROCEDURAL HISTORY 1
          On December 13, 2017, a first amended juvenile wardship petition (Welf. & Inst.
Code, former § 602) was filed, alleging minor, then age 11, came within the jurisdiction
of the juvenile court by virtue of having committed a string of criminal offenses. 2 On
February 6, 2018, while still 11 years old, minor admitted certain counts of the amended
petition. The court found he was under 14 years old at the time of the offenses but knew
the wrongfulness of his conduct. On June 5, 2018, by which time minor was 12 years
old, minor was declared a ward of the court, placed on probation on various terms and
conditions, and released to the custody of his mother.
          On November 14, 2018, a notice of violation of probation (§ 777, subd. (a)) was
filed, alleging minor had violated conditions of probation and/or orders of the court.
Minor was 12 years old at the time. He admitted the allegations the next day, and, on
December 17, 2018, probation was reinstated.



1      We dispense with a statement of facts, as the facts underlying the offenses are not
pertinent to the issues raised on appeal.
2         All statutory references are to the Welfare and Institutions Code unless otherwise
stated.


                                               2.
       On January 1, 2019, Senate Bill No. 439 (2017-2018 Reg. Sess.) (Senate Bill
No. 439) went into effect. Among its provisions was an amendment to section 602 that
significantly limited the juvenile court’s jurisdiction over minors under 12 years old.
(Stats. 2018, ch. 1006, § 2.)
       On May 29, 2019, a second notice of violation of probation (§ 777, subd. (a)) was
filed. It alleged minor, then 13 years old, committed new criminal offenses. 3 At the
detention hearing, minor, through counsel, orally moved for dismissal of the case based
on the amendment to section 602. The prosecutor asked the defense to provide authority
regarding retroactivity.
       Defense counsel subsequently filed a written motion to dismiss for lack of
jurisdiction pursuant to section 602, subdivision (a), as modified by Senate Bill No. 439.
Counsel asserted that, as minor was under 12 years of age when the offenses for which he
was on probation occurred, the court did not have jurisdiction and the case must be
dismissed. The People opposed the motion on the ground minor was declared a ward of
the court and placed on probation before the statutory amendment went into effect, and at
which time the court had jurisdiction over minor. The People asserted the amendment
did not apply retroactively where, as here, the case was already final.
       The motion was heard on June 21, 2019. Defense counsel asserted the case was
not final for purposes of retroactive application of the statutory amendment, because
minor was still having review hearings and the People were still seeking to keep him
eligible for a commitment to the California Department of Corrections and Rehabilitation
Division of Juvenile Justice (now the California Health and Human Services Agency
Department of Youth and Community Restoration; see Gov. Code, §§ 12820-12821,
Stats. 2019, ch. 25, § 20), neither of which could occur if the matter was final. The


3       This notice was filed by the district attorney’s office. The probation officer also
filed a notice based on unrelated violations of the conditions of probation.


                                              3.
juvenile court opined that the judgment was final because it was not pending trial or on
appeal and so the amendment to section 602 did not apply to minor.
       The juvenile court denied the motion, whereupon minor admitted the probation
violation allegations. On July 8, 2019, minor was readjudged a ward of the court, placed
on probation in the custody of the probation department, and committed to the Short
Term Program for 180 days.
                                      DISCUSSION
       At the time minor committed the offenses that formed the basis for the wardship
petition, section 602 provided, with exceptions not pertinent here, that any person under
18 years of age when he or she violated any law fell within the jurisdiction of the juvenile
court and could be adjudged a ward of that court. Accordingly, the juvenile court clearly
had jurisdiction at the time it accepted minor’s admissions, declared him a ward of the
court, and placed him on probation, and the parties do not contend otherwise.
       Effective January 1, 2019, Senate Bill No. 439 (2017-2018 Reg. Sess.) (Stats.
2018, ch. 1006, § 2) amended section 602 to provide, again with exceptions not pertinent
here, that “any minor who is between 12 years of age and 17 years of age, inclusive,”
when he or she violates any law is within the jurisdiction of the juvenile court and may be
adjudged to be a ward of that court. (§ 602, subd. (a).) 4
       Minor takes the position, as he did in the lower court, that the amendment applies
retroactively, and requires dismissal of the original wardship petition and the petitions for
violation of probation arising therefrom. The Attorney General implicitly concedes the
amendment is retroactive to some degree, but asserts a ward must move to terminate
wardship in order to give the district attorney and the probation officer notice that a new


4      At all times, section 602 has contained an exception for minors coming within the
provisions of section 707. Subdivision (b) of section 602, as amended by Senate Bill
No. 439, gives the juvenile court jurisdiction over minors under the age of 12 who are
alleged to have committed murder or enumerated forcible sex offenses.


                                             4.
petition is necessary or that other services should be provided. The Attorney General
agrees minor’s motion should have been granted, and he asks us to remand the matter to
the juvenile court with directions to grant the motion and permit the district attorney to
file a new petition under section 602.
       We turn first to the question of retroactivity. We review this and other matters
involving statutory interpretation de novo. (In re Antoine D. (2006) 137 Cal. App. 4th
1314, 1320.)
       In In re Estrada (1965) 63 Cal. 2d 740, the California Supreme Court held that
“[w]hen the Legislature amends a statute so as to lessen the punishment it has obviously
expressly determined that its former penalty was too severe and that a lighter punishment
is proper . . . . It is an inevitable inference that the Legislature must have intended that
the new statute imposing the new lighter penalty now deemed to be sufficient should
apply to every case to which it constitutionally could apply.” (Id. at p. 745.) This so-
called “Estrada rule rests on an inference that, in the absence of contrary indications, a
legislative body ordinarily intends for ameliorative changes to the criminal law to extend
as broadly as possible, distinguishing only as necessary between sentences that are final
and sentences that are not.” (People v. Conley (2016) 63 Cal. 4th 646, 657.)
       In People v. Superior Court (Lara) (2018) 4 Cal. 5th 299 (Lara), the state Supreme
Court considered whether to apply the Estrada rule to Proposition 57, a voter initiative
that, in pertinent part, prohibited prosecutors from charging juveniles with crimes directly
in adult court, and instead required the juvenile court to conduct a hearing to determine
whether the matter should remain in the juvenile court system or be transferred to
criminal (adult) court. (Lara, supra, at p. 303.) The court concluded that unlike the
statutory changes in Estrada, “Proposition 57 did not ameliorate the punishment, or
possible punishment, for a particular crime; rather, it ameliorated the possible punishment
for a class of persons, namely juveniles. But the same inference of retroactivity should
apply.” (Id. at p. 308.)

                                              5.
       Like Proposition 57, the amendment to section 602 accomplished by Senate Bill
No. 439 ameliorated the possible punishment for a class of persons, namely juveniles
under age 12. Accordingly, Estrada’s inference of retroactivity applies, and “we infer the
legislative body intended ‘to extend [it] as broadly as possible.’ [Citation.]” (Lara,
supra, 4 Cal.5th at p. 309.) Nothing in the legislative materials rebuts this inference. 5
       Based on Estrada, the California Supreme Court concluded, in Lara, that
Proposition 57 applied “to all juveniles charged directly in adult court whose judgment
was not final at the time it was enacted.” (Lara, supra, 4 Cal.5th at p. 304.) In the
present case, insofar as the record shows, minor did not appeal from the dispositional
order whereby he was declared a ward of the court. A dispositional order is appealable
(In re G.C. (2020) 8 Cal. 5th 1119, 1126; see § 800, subd. (a)), and expiration of the time
to appeal rendered that order final for our purposes (In re Shaun R. (2010) 188
Cal. App. 4th 1129, 1138; see In re G.C., supra, 8 Cal.5th at pp. 1122-1123). This is not a
situation in which, for example, minor’s appeal from that order was pending at the time
the change in law went into effect (cf. Lara, supra, 4 Cal.5th at p. 304) or the time for
review post-direct appeal had not yet elapsed (see generally People v. Hargis (2019) 33


5       Senate Bill No. 439 also enacted section 602.1. (Stats. 2018, ch. 1006, § 3.)
Subdivision (b) of that statute provides: “Except as provided in subdivision (b) of
Section 602, when a minor under 12 years of age comes to the attention of law
enforcement because his or her behavior or actions are as described in Section 601 or
602, the response of the county shall be to release the minor to his or her parent,
guardian, or caregiver. . . .” Although it became effective on January 1, 2019, this statute
had an operative date of January 1, 2020. (§ 602.1, subd. (c).) The legislative materials
suggest this portion of Senate Bill No. 439 was not intended to apply retroactively, but
rather only to minors under age 12 who come to the attention of law enforcement on or
after the statute’s operative date. (See Off. of Assem. Floor Analyses, 3d reading
analysis of Sen. Bill No. 439 (2017-2018 Reg. Sess.) as amended Aug. 20, 2018, at
Cal.App.5th 199, 205, fn. 3; see also Bell v. Maryland (1964) 378 U.S. 226, 228, 230;
People v. Barboza (2018) 21 Cal. App. 5th 1315, 1318-1319).
       Nothing in the plain language of section 602, as amended by Senate Bill No. 439,
or the legislative materials related to the amendment, suggests the Legislature intended to
annul charges that were adjudicated, and wardship determinations that were made and
became final judgments, before the statutory amendment went into effect. Accordingly,
minor was not entitled to have the original charges and wardship determination
dismissed.
       This does not mean, however, that the juvenile court’s jurisdiction now potentially
continues, as it may under section 607, subdivision (a), until minor attains 21 years of
age. (See In re Antoine D., supra, 137 Cal.App.4th at p. 1320; People v. Price (1969) 1
Cal. App. 3d 982, 987.) When Senate Bill No. 439’s amendment of section 602 went into
effect on January 1, 2019, it divested the juvenile court of jurisdiction over any minor not
alleged to have committed certain crimes, who was younger than 12 years of age when he
or she violated the law. A plain reading of section 602, subdivision (a) makes it clear the
juvenile court lost its continuing jurisdiction over minor at that point. Thus, any and all
actions taken by the juvenile court after January 1, 2019, that were based on the original
petition — including the findings minor violated probation — were void for lack of
jurisdiction. 6

6       In People v. McKenzie (2020) 9 Cal. 5th 40, the defendant pled guilty to several
drug-related offenses and admitted having sustained four prior felony drug-related
convictions for purposes of sentence enhancement. The trial court suspended imposition
of sentence and placed the defendant on probation. Probation subsequently was revoked,
and a sentence was imposed that included enhancements for the prior drug convictions.
After the judgment was affirmed by this court, but before a petition for review was filed
in the California Supreme Court, legislation was enacted pursuant to which the
defendant’s drug-related prior convictions no longer qualified for sentence enhancement.
Defendant filed a petition for review in the California Supreme Court based on the new
legislation. That petition was granted. (Id. at pp. 43-44.) The California Supreme Court
held that the defendant was entitled to its benefits — i.e., the striking of the sentence

                                             7.
       We find nothing in the language of the statute or the legislative materials to
support the Attorney General’s claim minor’s wardship did not terminate automatically,
but rather he (and other similarly situated wards) must bring a noticed motion to dismiss
or terminate wardship. The Legislature has acted to restrict juvenile courts’ jurisdiction.
We know of no authority (and the Attorney General cites none on point) that places the
burden on the minor affirmatively to seek that to which the Legislature has decreed he or
she is entitled. We presume district attorneys and probation officers stay abreast of
changes in the law and, at least with respect to probation officers, the ages and
circumstances of the minors under their supervision, and so will be aware of whether a
new petition must be filed under section 602 as amended, or other services provided.
                                      DISPOSITION
       The order denying minor’s “NOTICE AND MOTION TO DISMISS FOR
LACK OF JURISDICTION PURSUANT TO WELFARE AND INSTITUTIONS
CODE SECTION 602(a) AS MODIFIED BY SENATE BILL 439” is affirmed insofar
as said motion sought dismissal of proceedings, including the adjudication of charges and
wardship determination, that occurred prior to January 1, 2019. In all other respects, the
order is reversed.




enhancements now abolished by the new law — because the criminal proceeding had
“ ‘ “not yet reached final disposition in the highest court authorized to review it.” ’ ” (Id.
at pp. 45, 46.)
       Unlike the legislation at issue in McKenzie, the legislation here concerns juvenile
court jurisdiction. Our holding, that Senate Bill No. 439 does not retroactively affect this
minor’s original charges, wardship determination, or other pre-amendment proceedings,
but does terminate the jurisdiction of the juvenile court over minor because minor is now
over the age of 12, is not inconsistent with McKenzie.


                                              8.
       The juvenile court is directed to prepare an order reflecting that jurisdiction
terminated in this case, by operation of law, on January 1, 2019, and to transmit a
certified copy of same to the parties and probation department.




                                                                       DETJEN, Acting P.J.
WE CONCUR:



FRANSON, J.



PEÑA, J.




                                             9.